Exhibit A to Custody Agreement between the First Investors Funds listed below and The Bank of New York Mellon (as of April 3, 2013) First Investors Income Funds First Investors Cash Management Fund First Investors Fund For Income First Investors Government Fund First Investors Investment Grade Fund First Investors Tax Exempt Funds First Investors Tax Exempt Income Fund First Investors Tax Exempt Opportunities Fund First Investors California Tax Exempt Fund First Investors Connecticut Tax Exempt Fund First Investors Massachusetts Tax Exempt Fund First Investors Michigan Tax Exempt Fund First Investors Minnesota Tax Exempt Fund First Investors New Jersey Tax Exempt Fund First Investors New York Tax Exempt Fund First Investors North Carolina Tax Exempt Fund First Investors Ohio Tax Exempt Fund First Investors Oregon Tax Exempt Fund First Investors Pennsylvania Tax Exempt Fund First Investors Virginia Tax Exempt Fund First Investors Life Series Funds First Investors Life Series Cash Management Fund First Investors Life Series Fund For Income First Investors Life Series Government Fund First Investors Life Series Investment Grade Fund First Investors Life Series Target Maturity 2015 Fund
